DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant's arguments directed to the newly amended claims filed 9/1/2021 have been fully considered but they are not persuasive. 
Contrary to the arguments, the cited prior art teaches the claimed features.  The additional limitation claiming the volume expansion of material when silicon is oxidized creating silicon oxide is inherent.   Simply explained  a silicon atom has some finite mass and volume.  Oxygen has some finite mass and volume.  Adding two oxygen to a silicon atom creates a mass and voume equivalent to 1 silicon and 2 oxygen atoms.  Simple addition shows, the addition of three atoms will have a greater volume and mass, thus adding oxygen to silicon to creat silicon oxide one of ordinary skill would expect to see a volumetric expansion.  For a publication provide expert detail describing volumetric expansion of silicon oxidation See Revesz A.G., Mrstik B.J., Hughes H.L. (1988) Thermal Oxidation of Silicon. In: Devine R.A.B. (eds) The Physics and Technology of Amorphous SiO2. Springer, Boston, MA. https://doi.org/10.1007/978-1-4613-1031-0_41 which provides detail regarding the claimed inherent feature of volume expansion when oxidizing silicon to create a silicon oxide layer.
2 film through which the oxidizing species, oxygen or OH, diffuses. A key feature of nc-SiO2 is the wide range of Si-O-Si bond angles (120°-l80°) associated with a very small variation (≈0.1 eV) in the Si-O bond energy. … This process is essentially a pseudo-polymorphic transformation of the oxide structure in the course of which the SRO of the oxide mimics that of various crystalline SiO2 polymorphs and results in substantial accomodation of the large volume expansion (≈126 %) associated with the transfer of Si atoms from the substrate to the oxide. “

	Upon further reading and review of Tsai, Tsai teaches Si may not be fully oxidized, thereby leaving a interfacial layer between 3 and 11 angstroms ¶54, where the initial thickness is 5-11 with a median value of 8.  With the ranges as disclosed, the range of 10-90% oxidation overlaps with the ranges as understood from Tsai.

	Regarding the limitation of wherin the Ge content of the initially deposited Si is less than 2%, Tsai does not teach the initial Si layer comprises Si, thus it would be inferred or at least obvious to use 100% pure silicon having less that 2% Ge.

	Regarding the limitation of the Si having less than 2% Ge and O.  It is stated in the Applicant’s original disclosure that the temperature ranges of the deposition and treatments enables the claimed result (See Applicant’s PGpub US 20200075332 A1 ¶34).  It is thus understood, since the prior art teaches the same claimed ranges, 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 and 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20200006084 A1) in view of Huang et al (US 20200035811 A1) in view of Revesz et al. (Thermal Oxidation of Silicon. In: Devine R.A.B. (eds) The Physics and Technology of Amorphous SiO2. Springer, Boston, MA. https://doi.org/10.1007/978-1-4613-1031-0_41.)

Regarding claims 1 and  19, 21, 22, and 23 Tsai et al. teaches a method of forming a silicon oxide capping layer, the method comprising:
conformally depositing a silicon layer [500] on a surface of a substrate material (Tsai Fig. 9),  
the surface having a three dimensional feature [252] formed thereon (Tsai Fig. 7,9),  
the substrate material comprising SiGe (Tsai ¶29), 
The silicon layer comprising less than or equal to about 2% germanium atoms (Tsai ¶44 – does not disclose that the silicon contains Ge.  As such pure Si would be at least a obvious material selection if not directly invered.  Pure Si would be 100% Si.),  
the silicon layer deposited however is silent upon the specific temperature in which it is deposited at.  At the time of the invention it would be expected that the silicon layer would be deposited at a temperature less than or equal to about 700 C.  This temperature range was a known standard processing parameter routinely selected for the purpose.  For support see Huang et al. which shares has a common assignee with Tsai and is forming a analogous device.  When a silicon layer is formed over SiGe fins, Huang ¶59 teaches the temperature may be “350 to about 600 degrees Centigrade”.  As such, the claimed range would be a obvious expectation by one of ordinary skill in the art at the time of the invention, as the claimed range overlaps with the claimed range.
(depositing the layer under the same conditions of under 700 (i.e. claimed “350 to about 600 C” is understood to achieve the same results.1 Additionally noted, Tsai does not teach any Ge atoms in the material at this point in the process.); 
treating at a second temperature (Tsai Fig. 10 - i.e anneal step after deposition below 700 degrees or 800 degrees RTP)2 to form a silicon cap with fewer defects and improved electrical properties relative to the silicon layer (Tsai Fig. 10 - Treating/heating the layer under the same conditions of 700-800 degrees is understood to achieve the same results.  ¶45 of Tsai teaches 800C peak temperature RTP (spike anneal).)3;  
the silicon cap comprising less than or equal to about 2%  oxygen atoms and less than or equal to about 2% germanium atoms (Depositing and treating/heating the layer under the same conditions of under 700 degrees is understood to achieve the same results.)4;   and 
oxidizing a predetermined depth and volumetrically expanding [This is inherent to oxidation of silicon.  For support see Revesz et al.]   the silicon cap by transforming  from 10-90% of the silicon cap to form a silicon oxide capping layer [600] on the silicon cap by a controllable, tunable and conformal process (Tsai teaches Si may not be fully oxidized, thereby leaving a interfacial layer between 3 and 11 angstroms ¶54, where the initial thickness is 5-11 with a median value of 8.  With the ranges as disclosed, the range of 10-90% oxidation overlaps with the ranges as understood from Tsai.)

Wherein depositing the silicon layer, forming the silicon cap and oxidizing the silicon cap are conducted in a processing system without breaking vacuum (Tsai ¶41 – uses a cluster tool and keeps the work piece under vacuum.  It is noted, Tsai only describes in detail a alternative where vacuum may be broke during a possible transfer.  In this scenario a extra step of removing any native oxide that may form would be required.  As then subsequently described transferring under vacuum (no oxygen) such unwanted oxidation is avoided.  With this teaching and disclosure in paragraph 41 of Tsai, it is directly inferred or at least obvious should one of ordinary skill desire to omit the identified problem of native oxide forming if exposed to oxygen during processing, one would simply keep the workpiece under vacuum to avoid the issue altogether.  Performing the process without breaking vacuum is the inferred alternate embodiment of the “some embodiments” which break vacuum.  If “some” break vacuum, then “some” must also be not breading vacuum.  
Additional, Huang ¶32-33 explicitly teaches the analogous annealing step are capable of being performed “in-situ”.  The in situ steps of depositing semiconductor layers on a fin and then performing anneal/heating steps.  In-situ by definition is understood to mean not breaking vacuum between deposition and the heat treatment. Note, the various process steps are performed at various temperatures.  The claim does not specify a specific temperature or range to specifically distinguish a “second temperature.”)
As such in view of ¶41 of Tsai and/or ¶32-33 of Huang, maintaining a vacuum during processing to prevent unwanted oxidation of surfaces would be a obvious inferred option to one of ordinary skill in the art at the time of the invention, as avoiding unwanted oxidation eliminates extra steps of having to remove native oxides thereby reducing costs, time, etc..  

Regarding claim 20, Tsai et al. in view of Huang et al. teaches a method of forming a gate dielectric and replacement metal gate, the method comprising: 
conformally depositing a silicon layer on a surface of a substrate material, the surface having a three dimensional feature formed thereon, the substrate material comprising SiGe, the silicon layer having a thickness in a range of about 1 nm to about 3 nm, the silicon layer comprising substantially no germanium atoms (see above regarding claim 19); 
treating the silicon layer without breaking vacuum to form a silicon cap with fewer defects and improved electrical properties relative to the silicon layer, the silicon cap comprising less than or equal to about 2% oxygen atoms  and less than or equal to about 2%  germanium atoms; oxidizing the silicon cap to form a silicon oxide capping layer [600] on the silicon cap (see above regarding claims 1 & 19);  

oxidizing a predetermined depth and volumetrically expanding [This is inherent to oxidation of silicon.  For support see Revesz et al.]   the silicon cap by [600] on the silicon cap by a controllable, tunable and conformal process (Tsai teaches Si may not be fully oxidized, thereby leaving a interfacial layer between 3 and 11 angstroms ¶54, where the initial thickness is 5-11 with a median value of 8.  With the ranges as disclosed, the range of 10-90% oxidation overlaps with the ranges as understood from Tsai.)

depositing a dummy poly layer (i.e. dummy gate) on the silicon oxide capping layer(dummy gate dielectric 600)  (Tsai Fig. 14 and ¶23, 57, 59); 
removing the dummy poly layer and the silicon oxide capping layer(Tsai Fig. 14 and ¶23, 57, 59)5;  and 
forming a replacement metal gate on the silicon cap (Tsai Fig. 14 and ¶23, 57, 59);
Wherein depositing the silicon layer, forming the silicon cap and oxidizing the silicon cap are conducted in a processing system without breaking vacuum (Tsai ¶41 – uses a cluster tool and keeps the work piece under vacuum.  It is noted, Tsai doe disclose a alternative where vacuum may be broke during a possible transfer.  In this senerio a extra step of removing any native oxide that may form would be required.  As then subsequently described transferring under vacumm (no oxygen) such unwanted oxidation is avoided.  With this teaching and disclosure in paragraph 41 of Tsai, it is directly inferred or at least obvious should one of ordinary skill desire to omit the identified problem of native oxide forming if exposed to oxygen during processing, one would simply keep the workpiece under vaccumm to avoid the issue altogether.  
Additional, Huang ¶32 explicitly states the annealing step is “in-situ” and defines that to mean not breaking vacuum between deposition and the heat treatment. Note, the various process steps are performed at various temeratrues.  The claim does not specify a specific temperature or range to specifically distinguish a “second temperature.”)
As such in view of ¶41 of Tsai and/or ¶32 of Huang maintaining a vacuum during processing to prevent unwanted oxidation of surfaces would be a obvious expectation to one of ordinary skill in the art at the time of the invention, as avoiding unwanted oxidation eliminates extra steps of having to remove native oxides thereby reducing costs, time, etc.. 

Regarding claim 24, Tsai et al. in view of Huang et al. teaches a method of claim 1.  Tsai is silent upon wherein the rapid thermal anneal uses a laser.  Huang teaches RTA process may use a laser to perform the rapid anneal, for the purpose of performing heat treatments of Si layers in a analogous process and structure (Huang ¶’s 43 and 61).   In view of Huang it would be obvious to one of ordinary skill in the art to modify the process of Tsai to use a laser for the purpose of performing a RTA, as lasers were known means for performing the heat treatment at the time of the invention.

Regarding claim 25, Tsai et al. in view of Huang et al. teaches a method of claim 24.  Tsai teaches the claimed temperature ranges.  See regarding claims 1 and 19.




Claims 2-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Huang et al. Revesz et al. in view of Koh et al. (US 20190157269 A1)

Regarding claim 2, Tsai et al. in view of Huang et al. teaches a method of claim 1, further comprising cleaning the surface before depositing the silicon layer by exposing the surface to a remote plasma etch process (Tsai ¶36 – dry etch chamber for cleaning implies, performing cleaning by plasma etching as plasma etching is a dry etching process.  As disclosed in the recited paragraph trimming  and cleaning are combined to achieve CD of the SiGe fins before depositing the Si layer.).
	For additional support of the above assertion see Koh et al. paragraphs 28 and 44.  Relevant portion of ¶44 reproduced below, noting ¶28 teach the fin may be SiGe.

“For example, a dry cleaning process may use SiConi etch, which is a remote plasma assisted dry etch process involving the simultaneous exposure of an object to H.sub.2, 

As taught in Koh, one would recognized remote plasma etching as the dry etching taught in in Tsai.  .It would have been obvious to one of ordinary skill in the art at the time of the invention to select and standard dry etch process such as remote plasma etching as taught by Koh, since simple selection of one known element for its intended purpose to obtain predictable results is considered obvious to one of ordinary skill in the art.6,7 (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 





Regarding claim 3, Tsai et al. in view of Huang et al. in view of Koh et al. teach a method of claim 1, wherein the substrate material comprises SiGe (see above regarding claim 19).


Claim 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Huang et al in view of Koh et al. in view of Cheng et al. (US 9425196 B1)


Regarding claim 4, Tsai et al. in view of Huang et al. teach a method of claim 3, however are silent upon wherein the substrate material comprises less than or equal to about 30% germanium on an atomic basis.  This recited percentage is the standard range commonly selected for SiGe fins.  The percentage is generically selected based upon if the fin is to be a Nfet of Pfet.  The specific percentage selected is a optimizable parameter selected based upon.  For support see Cheng et al. 
Description Paragraph - DETX (31):


    PNG
    media_image1.png
    476
    759
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the Si to Ge ratio  through routine experimentation and optimization to obtain optimal or desired device performance because the Si to Ge ratio xis a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or 
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 5, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 3, wherein the silicon cap comprises substantially no germanium (see above regarding claim 19).


Regarding claim 6, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein the surface has a three dimensional feature formed thereon and the silicon cap is conformal to the surface (see above regarding claim 19).


Regarding claim 7, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein the silicon layer has a thickness in a range of about 1 nm to about 3 nm (see above regarding claim 19).


Regarding claim 8, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein the first temperature is less than or equal to about 700 C (see above regarding claim 19).


Regarding claim 9, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein treating the silicon layer comprises a rapid thermal processing (RTP) process and the second temperature is in a range of about 600 OC to about 800 C (see above regarding claim 19).


Regarding claim 10, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein treating the silicon layer provides a silicon cap with fewer defects or improved electrical properties (see above regarding claim 19).


Regarding claim 11, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, further comprising oxidizing the silicon cap (see above regarding claim 19).


Regarding claim 12, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 11, wherein oxidizing the silicon cap comprises exposing the silicon cap to an oxidant comprising substantially no plasma (see above regarding claim 19 – Note Tsai does not teach oxidizing with a plasma.).


Regarding claim 13, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 12, wherein exposing the silicon cap is performed at a temperature in a range of about 600 OC to about 700 OC (see above regarding claim 19).

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Huang et al in view of Koh et al. in view of Cheng et al. in view of Wang et al. (US 9425196 B1)

Regarding claim 14, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 11, however are silent upon wherein 
[0040] The sidewalls of the first poly silicon layer 202 exposed by the first openings 204 may be oxidized by any appropriate process, such as a thermal oxidation process, a chemical oxidation process, or a plasma oxidation process, etc. In one embodiment, a thermal oxidation process is used to oxidize the sidewalls of the first poly silicon layer 202 to form the liner silicon oxide layer 206.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the oxidizing step to use any of the conventional techniques (i.e. thermal, chemical or plasma oxidation), since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 15, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 14, wherein exposing the silicon cap is performed at a temperature in a range of about 25 OC to about 500 C (see above regarding claim 19).

Regarding claim 16, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 11, wherein the silicon cap is oxidized to a predetermined depth (see above regarding claim 19).




Regarding claim 17, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 11, wherein the silicon cap is oxidized to a predetermined concentration of atomic oxygen (see above regarding claim 19).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the oxygen concentration through routine experimentation and optimization to obtain optimal or desired device performance because the oxygen concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 18, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 11, wherein the silicon cap is oxidized conformally (see above regarding claim 19).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/14/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2112.  
        2  Tsai ¶45 – “The spike annealing process may be performed using the following process parameters or conditions: a peak annealing temperature that is maintained to be in a range between about 800 degrees Celsius” Note this is peak temperature annealing.  If the peak is “about 800”, is it inferred and understood a finite amount of annealing occurs below the peak temperature and is  clearly within the claimed range.  Further note, the disclosed peak temperature of 800 C overlaps with the climed range.
        3 See MPEP §2112.  
        4 Id.  
        5 Tsai ¶57 - “in FIG. 14, the portion of the dielectric layer 600 located over/above the fin structures 250-255 are removed during a dummy gate etch process”
        6 KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385.
        7 In re Leshin, 125 USPQ 416.